Costa Rica is extremely pleased at Mr. Didier Operttiâs
election to preside over the work of this fifty-third session
of the General Assembly. We say this not just as the
ritual greeting required by protocol, but as an expression
of our deeply felt congratulations to a gifted citizen of the
Americas and as an expression of our certainty that in this
position the noble qualities you have displayed as a great
jurist in the inter-American system and as the
distinguished Minister for Foreign Affairs of our sister
Republic of Uruguay will once again be shown.
In presenting our respectful greetings to the
Secretary-General, my delegation also wishes to express
its sincere recognition of the enormously courageous
efforts he has made in the Secretariat in favour of
maintaining international peace and security, as well as
his efforts to renew and modernize the United Nations.
Costa Rica congratulates you, Sir, for your work and
encourages you to continue in your endeavours, which do
honour to Ghana and to Africa.
We are approaching the twenty-first century, the
third millennium of our era, at a dizzying speed. In a few
years, all of us here will be men and women of the past
century. Nevertheless, we have the obligation to bestow
upon the new millennium a world of greater solidarity.
This subject calls for reflection. What have we done so
far, and most of all, what are we doing about the
imminent future? What positive contributions can we
make to the new horizon that is opening up in the annals
of history?
Undoubtedly, the very existence of the United
Nations constitutes a most positive element. In 1945, this
Organization emerged as a successor, on a larger scale, to
the ideal of peace embodied in the League of Nations.
The 51 countries represented in San Francisco aspired to
build a world in which harmony would prevail and where
international security would be supported by a far more
solid foundation. Today, in this Hall, almost all the
countries of the world are represented â€” we hope that in
the near future there will be no exceptions â€” and each of
them has taken upon itself the obligation to abide by the
purposes and principles of the San Francisco Charter.
Under the vigorous leadership of Eleanor Roosevelt,
the members of the Commission on Human Rights of the
Economic and Social Council worked untiringly, freely
and openly discussing the subject, and trying to
harmonize approaches that encompassed both Western
humanism and the ancient philosophy of the East. The
fruit of their efforts was the adoption, on 10 December
1948, of the Universal Declaration of Human Rights.
26


During those bitter years, when the shadows left by
the worldwide conflagration had not yet cleared, and those
of the bipolar confrontation were already looming, some
believed that the Declaration was a pleasant, romantic and
entirely unrealistic suggestion.
Others saw it, on the contrary, as our speciesâ best
hope, in the conviction that international relations have
ethical value only insofar as they guarantee the dignity of
human beings, which is our very essence as rational
creatures, through respect for our natural attributes. As the
former President of Chile, Mr. Eduardo Frei Montalva once
stated, the ratification of the Declaration was a
demonstration of faith in peace, faith in the peoples of the
world and faith in moral progress.
I am proud to be able to say that Costa Rica
enthusiastically supported the Declaration; since then, Costa
Rica has expressed its firm belief that human rights cannot
be subordinated to the interests of States. Today our
country is the seat of the Inter-American Court of Human
Rights, the Inter-American Institute of Human Rights, and
the University for Peace of the United Nations. Throughout
Costa Ricaâs history as a Member of the United Nations, it
has consistently been committed to the cause of human
rights, in both the international arena and the domestic
sphere.
On this occasion, I reiterate to the Assembly all Costa
Ricaâs firm, solemn and unconditional commitment to
continue fighting actively, whenever and wherever, to
achieve full respect for all human rights.
Today my country reaffirms that its voice will
continue to be heard in all forums on behalf of the noble
ethical and moral ideals that we proclaimed 50 years ago.
Perhaps the most important legacy that the United
Nations of the twentieth century will leave to the United
Nations of the twenty-first century will be the certitude that
human rights are a matter of universal concern. This
conviction has allowed the broad conceptual, legal and
political development of the subject of human rights. We
have debated and signed pacts, conventions and protocols
on increasingly specific aspects of human rights.
Despite this prodigious pile of legal instruments,
humanity is still very far from having inscribed human
rights on its very spirit. In many aspects, the commitment
to an ethic of coexistence is as absent from the events of
today as it was half a century ago.
Costa Rica observes with regret the instances of
intolerance and violence that still persist in our world, the
ethnic, religious, cultural, national, ideological or gender
discrimination: the conflicts in the Balkans, the tragic
wars endured by some African peoples, the situation in
Afghanistan and the savagery of terrorism in various parts
of the world. We are extremely concerned by the limited
progress of the Middle East peace process and the
increasing virulence of national extremism and religious
fanaticism in certain countries.
My country believes that these serious problems
must be faced from an ethical standpoint, with the
Universal Declaration of Human Rights as the basic code
for the conduct of both States and individuals.
The legal validity of the Universal Declaration of
Human Rights is no longer debated today. However, for
a long time, doubts and objections were raised as to the
possibility of establishing mechanisms to guarantee it.
Thanks to the efforts of many years, the United
Nations now has a High Commissioner for Human
Rights. My country is proud to have been one of the main
sponsors of the establishment of that office.
One of the most important events that has taken
place this year was the successful culmination of the
effort to establish an International Criminal Court.
The valuable experience of the International
Criminal Tribunal for the Former Yugoslavia â€” of which
the Second Vice-President of Costa Rica, Judge Elizabeth
Odio, is a member â€” undoubtedly contributed to
strengthening the conviction on the need for a permanent
court to try the most serious violations of human rights.
My country embraces the adoption of the Statute of
the International Criminal Court, which took place in
Rome on 17 July of this year, whereby the international
community rejects and condemns the most heinous crimes
against our universal conscience. We are especially
pleased that the Rome Conference included within its
definition of crimes violations of the basic norms of
international humanitarian law, applicable both to
international and internal conflicts. In addition, in the
light of the tragic experiences of some Latin American
countries in the recent past, we are gratified by the
inclusion of the legal definition of forced disappearance.
I am pleased to announce that, in the coming days,
I will have the honour of signing the Courtâs Statute on
27


behalf of my country, and I express Costa Ricaâs firm
intention to proceed with its speedy approval and
ratification.
My country is convinced of the necessity to establish
a commission that will prepare, before the year 2000, the
essential conditions for the Statute to enter into force. Costa
Rica believes that the commission should be convened as
soon as possible.
This year, in addition to celebrating the fiftieth
anniversary of the Universal Declaration of Human Rights,
my country will celebrate another anniversary which, for
Costa Ricans, is no less important: the fiftieth anniversary
of the abolition of the Costa Rican army, decreed on 1
December 1948. Only 10 days later, Costa Rica adopted the
Magna Carta of international ethics, the Universal
Declaration of Human Rights.
The abolition of the army was the culmination of my
countryâs long anti-militaristic history. In 1866, the then
President of Costa Rica, Mr. JosÃ© Mar'a Castro, stated that
one of the foundations of external peace is a strict
adherence to international law, among whose prescriptions,
as listed by President Castro, are dignity, good faith, loyalty
and frankness. Today, as then, my country believes that in
order to invoke international law and aspire to be a
respected and valued State without need of military support,
Costa Ricaâs principal duty is to govern its domestic and
international conduct by a system of values that is grounded
in the fundamental rights of individuals.
As a result of its historical and moral tradition, Costa
Rica believes that there are no small countries when it
comes to consolidating and preserving peace. Such has been
Costa Ricaâs rule of conduct when it has had the
opportunity, as it does now, to be a member of the Security
Council.
For this same reason, Costa Rica has tenaciously
supported the work aimed at general disarmament, and in
particular the prohibition of weapons of mass destruction,
and has vigorously condemned the carrying out of nuclear
tests. In that regard, my country urges all those States that
have not yet done so to adhere fully and unconditionally to
the Comprehensive Nuclear-Test-Ban Treaty.
Because of the values that have emerged from its own
experience, Costa Rica has invariably repudiated terrorism
in all its manifestations, wherever and by whomever it is
committed. We do not believe that there is any justification
for attacks against innocent people. Likewise, we condemn
those Governments that support, shelter and give
assistance to those who commit or instigate terrorist acts,
in clear violation of their international obligations.
We believe that the international community must
make special efforts to prevent and eliminate international
terrorism. In this context, we stress the recent negotiations
on an International Convention for the Suppression of
Terrorist Bombings, and we urge Member States to sign
it. We also trust that during this session of the General
Assembly decisive progress can be made on the
preparation of an international convention for the
suppression of acts of nuclear terrorism. My delegation
wishes to express how deeply pleased it is that the
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and on
Their Destruction is to enter into force within six months.
My country urges all those States that have not yet done
so to accede to that Convention as soon as possible.
We are pleased to see that in Central America â€”
notwithstanding the conflicts and the turmoil that our
countries faced during the last decade â€” there are signs
of progress towards the elimination or substantial
reduction of military expenditures. Some countries have
eliminated their armed forces, and others have reduced
them significantly. Costa Rica does not intend to either
export or impose any models on others, but it warmly
applauds the decision of these brother countries.
The international community should acknowledge the
specific progress that has been made in reducing military
expenses by developing countries. In this spirit, Costa
Rica wishes to propose the creation of a special fund for
Central America, which would be established through
contributions of developed countries and organizations.
The idea would be that each dollar not spent on military
budgets would be at least matched by contributions for
social development programmes to strengthen democratic
systems in our region.
The Central American peace process has been one of
the most successful ones of recent times. Only a decade
ago, in this same Hall, we were exhausting ourselves
discussing and commenting on the effects of the Central
American crisis. Today, our countries rarely make the
headlines of the international press. However, we would
like to stress that, notwithstanding Central Americaâs huge
social and economical problems, it resolutely continues to
work to consolidate for its children a more dignified and
freer way of life, more in accordance with the spirit of
the Universal Declaration of Human Rights. We have
28


progressed in the areas of electoral democracy and freedom
of expression. Now the time has come to consolidate
participatory democracy. Therefore, at the end of this
century and of the millennium, Costa Rica has begun a
process of national political dialogue, with broad popular
participation, in order to strengthen our more than 100-year-
old democracy.
The Central American countries have worked
strenuously for the integration and liberalization of our
economies. We have achieved important progress in our
integration mechanisms and structural adjustment processes.
We are participating actively in the negotiations aimed at
creating a free-trade area throughout the Americas, and we
continue to maintain a policy of openness and commercial
links among the Latin American countries.
Despite the regional efforts to redraft its economic
plans and to adapt them to the world marketâs requirements,
Costa Rica views with apprehension the creation of
economic unions or commercial blocks that beget new
discrimination against third countries. Similarly, new
conditionalities in the commercial policy of the
industrialized economies and the use of managed-trade
mechanisms are a clear impediment to the ideal of free
trade and create new inequalities of access to the world
economy.
At the same time, we observe that, while the global
trade in raw materials and agricultural products is losing its
vigour, the exchange of high-technology goods is growing
stronger. This means that the portion of trade traditionally
carried out by the developing countries is becoming weaker
in the global context. In this regard, Costa Rica urges the
opening of markets, not only of the small economies, but
also of the large and industrialized economies. Costa Rica
also advocates commitment to the ideal of free trade that
gave birth to the World Trade Organization and respect for
its rules and resolutions in order to create an international
environment more propitious for developing countriesâ
economic progress.
Free trade encourages economic growth, and economic
freedom encourages the creation of wealth within the
nations. In accordance with these principles, my country
undertook, in 1997, the chairmanship of the negotiating
process for the free-trade zone of the Americas, and we are
trying to contribute dynamically to its progress.
We are also making efforts to attain fair and non-
discriminatory access for Central American products to
markets in the United States and the European Union â€”
the regionâs principal trade partners. In both markets, our
countries have been negatively affected by the diversion
of trade and investment that have resulted from the
granting of preferential concessions to third countries,
which are displacing our main exports. We refute the neo-
protectionist arguments of the groups who are trying to
obstruct the access of Central American products to those
markets. For this reason, we are promoting the
strengthening of the Caribbean Basin Initiative in order to
correct those diversions and inequities. Furthermore, we
believe there should be better opportunities for our
exports to the European Union through its generalized
preferences system. We are also promoting tariff
reduction for agricultural products in all the industrialized
countries.
At the same time, Costa Rica urges industrialized
nations to cooperate with the efforts to strengthen the
international financial institutions in order to ensure the
stability of the world financial system. Institutions such as
the International Monetary Fund and the World Bank and
regional entities such as the Inter-American Development
Bank must provide support to overcome the crises that
cause financial instability, especially in the emerging
markets.
While some believe that economic profit and ethics
have nothing to do with each other, experience has shown
us otherwise. Capitalism without rule of law and not
subject to ethical rules usually causes scourges such as
the spread of drug-trafficking, the reign of organized
crime and corruption.
My country, like many others, has been affected by
these phenomena. Mr. Miguel Angel RodrÃ­guez
Echeverr'a, President of Costa Rica, is actively
participating in both the fight against and the prevention
of these scourges, and he gave proof of his commitment
to this cause when he contributed to the success of the
recent special session of the General Assembly on drug-
trafficking. For Costa Rica, these struggles can be won
only if they have a solid ethical foundation. Genuine
ethical leadership can do more for the long-lasting and
sustainable prosperity of a society than the best laws and
the most detailed treaties.
The Universal Declaration of Human Rights is not
only a statement of rights, it is also a clear statement of
every human beingâs duties to the community. One of the
fundamental obligations of all persons is to behave
fraternally with their fellow men and the environment.
29


Costa Rica has not been exempt from the problems
caused by environmental degradation. However, my
countryâs authorities and many organizations of our civil
society are working strenuously to solve them. In a
relatively short time, we Costa Ricans have achieved major
progress in the task of recovering and preserving our rich
biodiversity, while at the same time transforming it into a
source of income. For example, Costa Rica is today one of
the developing countries that has undertaken a leading role
in carbon-fixation projects. We have negotiated important
bilateral agreements based on the filtration capability of our
forests. Those agreements have allowed us to become the
first country to issue â€œsale of oxygenâ€ certificates as
specific proof of the quantity of captured emissions.
My country has been the recipient of important
international cooperation programmes. In many areas we
continue needing them. Nevertheless, we firmly believe that
cooperation is a two-way street in which we can all teach
and learn, give and receive. Costa Rica believes that its
experience in ecological matters may be useful to many
other countries and it makes it available to the international
community.
Furthermore, my country would like to express its firm
intention to offer technical cooperation for development, in
the modest measure of its capabilities, through the action of
a specialized office that is being established for such a
purpose. Thanks to this office, Costa Ricans will share with
other nations our experiences in the areas of health,
education, ecology, human rights and electoral
development.
For Costa Rica, the respect for diversity consecrated
in the Universal Declaration must be an essential
characteristic of the Member States of the United Nations.
In this regard, we are always conscious of the valuable
lesson of the African thinker, Salif Tall Tierno-Bokar, when
he taught that the rainbow owes its beauty to the varied
tones of its colours in the same way that the voices of
various believers make up a harmony that rises up to
divinity.
The survival of the human species cannot be based on
a system of separate existences. Since human beings first
appeared on the face of the earth, they must have had an
awareness of their individual limitations and must have
understood that they could not survive without the other
members of their species. Today, such natural wisdom of
our far-distant ancestors continues to be valid. We must live
in community in order to build the future.
The concept of love for our fellow men is at the
core of all religions. The ancient texts of the great
masters of China, Mexico and India, and the Torah, the
Gospel and the Koran, regardless of any differences, are
all permeated with a deep sense of identity among
individuals.
Moral and spiritual perfection, the dream of so many
thinkers and the innermost aspiration of so many peoples,
cannot be reached without a basis in the constructive and
fraternal coexistence of all the nations.
At this moment in history, we the people who
inhabit the earth must create a civilization of peace and
solidarity. The twenty-first century should be the century
of the culture of peace, which is also the culture of
freedom, tolerance and solidarity.












